Citation Nr: 1517016	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a respiratory/pulmonary disorder, to include as secondary to claimed OSA.

3.  Entitlement to service connection for residuals of a tonsillectomy, to include as secondary to claimed OSA.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for sleep apnea, tonsillectomy, a breathing condition, and a chronic cough.  (The Board will consider the breathing condition and cough as part of a claim of service connection for any respiratory/pulmonary disorder.)

The Veteran additionally indicated in his notice of disagreement that he disagreed with a denial of service connection for gastroenteritis, and that issue was included in the April 2013 statement of the case.  However, in his June 2013 substantive appeal, VA Form 9, the Veteran indicated that he only wished to pursue an appeal of the denial of service connection for sleep apnea, tonsillectomy, breathing condition, and chronic cough.  Therefore, the Veteran did not complete appeal of the gastroenteritis claim, and it will no longer be addressed.  

With regard to the Veteran's OSA claim, the Board notes that the Veteran has averred that his sleep apnea was a result of his military service; he stated in his initial claim for benefits in May 2010 that during military service he had an enlargement of his tonsil area "which was the earliest onset of sleep apnea."  He additionally submitted a statement from his spouse which indicated that the Veteran had been experiencing sleep apnea symptomatology throughout their marriage, which was over 25 years at that time.  In light of these assertions, the Board finds that the evidence of record has surpassed the low threshold required for obtaining a VA examination and medical opinion in this case; a remand for such is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The other claims are remanded as intertwined with the OSA issue because the Veteran has claimed that they are, at least in part, due to OSA.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also finds that VA examinations of the secondary claims would be helpful.  Specifically, the Board notes that a particularized breathing/coughing condition does not appear to have been diagnosed, and the Veteran has averred that his tonsils were initially irritated during military service, which necessitates obtaining an opinion regarding whether the condition that ultimately led to the Veteran's tonsillectomy and any consequent disability began during military service.  See McLendon, supra.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his OSA, any residuals of a tonsillectomy, and any respiratory/pulmonary disorders.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the etiology of any sleep disorder, to include sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any and all sleep disorders found, to include any sleep apnea.  The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should address whether any symptomatology attested to by the Veteran as beginning during military service, including an irritation of his tonsils during military service, were initial manifestations of any current sleep disorder.  The examiner should also address any other pertinent evidence in the claims file as appropriate, including the Veteran's spouse's May 2010 statement.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory/pulmonary disorder is related to his military service or a sleep disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorder found, including any disability causing a chronic cough or difficulty breathing.

Then, the examiner should opine as to whether each respiratory disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include the Veteran's treatment for upper respiratory infections therein.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

The examiner should additionally opine whether (1) any respiratory disorder is caused by any sleep disorder, or (2) whether a respiratory disorders has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a sleep disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether the Veteran experiences any residuals of a tonsillectomy that are related to his military service or a sleep disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any disorder due to a tonsillectomy.

Then, the examiner should opine as to whether any residual disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include treatment for upper respiratory infections therein.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, particularly his assertions that he had irritation of his tonsils during military service.

Then, the examiner should additionally opine whether (1) any tonsillectomy residual is caused by a sleep disorder, or (2) whether any tonsillectomy residual has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any sleep disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for OSA, residuals of a tonsillectomy, and respiratory/pulmonary disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

